                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA                  )           Case No. 8:10CR353
                                          )
                     Plaintiff,           )                  ORDER TO DESTROY
                                          )
              vs.                         )
                                          )
                                          )
GARY R. BENEDICT                          )
                                          )
                     Defendant.           )


       The following Court exhibits in this matter will be destroyed: Exhibits A-D from

Motion to Suppress hearing held on 1/6/2011.

       Pursuant NECivR 79.1(f) or NECrimR 55.1(g), if counsel fails to show cause why

the exhibits should not be destroyed, the clerk’s office is directed to destroy the above-

listed court exhibits 14 days from the date of this order.

       IT IS SO ORDERED.

       DATED: October 3, 2018



                                                         BY THE COURT



                                                         s/ Laurie Smith Camp
                                                         Chief United States District Judge




                                                                Exhibits-Order_to_Destroy.docx
                                                                             Approved 12/17/15
